Title: From Thomas Jefferson to Thomas Jefferson Randolph, 8 February 1826
From: Jefferson, Thomas
To: Randolph, Thomas Jefferson


my Dear Jefferson
Monticello
Feb. 8. 26.
I duly recd your affectionate letter of the 3d and percieve there are greater doubts than I had apprehended whether the legislre will indulge me in my request to them. it is a part of my mortifin to percieve that I had so far overvalued myself as to have counted on it with too much confidence. I see in the failure of this hope a deadly blast of all peace of mind during my remaining days. you kindly encorage me to keep up my spirits. but oppressed with disease, debility, age, and embarrassed affairs, this is difficult. for myself I should not regard a prostration of fortune, but I am overwhelmed at the prospect of the situation in which I may leave my family. my dear & beloved daughter, the cherished companion of my early life and nurse of my age and her children, rendered as dear to me as if my own from having lived with them from their cradle, left in a comfortless situation hold up to me nothing but future gloom, and I should not care were life to end with the line I am writing, were it not that in the unhappy state of mind which your fathers misfortunes have brought upon him I may yet be of some avail to the family. their affectionate devotion to me makes a willingness to ensure life a duty as long as it can be of any use to them. yourself particularly, dear Jefferson I consider as the greatest of the Godsends which heaven has granted me. without you what could I do under the difficulties now environing me. this has been produced in some degree by my unskilful managemt and devoting my life to the service of my country but much also  by the unfortunate fluctuations in the value of our money and the long continued depression of the farming business. but for these last I am confident my debts might be paid leaving me Monticello and the Bedford estate. but where there are no bidders property, hower great offers no resource for the payment of debts all must go for little or nothing. perhaps however even in this case I may  have no right to complain, as these misfortunes have been held back for my last days when few remain to me. I duly acknolege that I have gone thro’ a long life with fewer circumstances of
			 affliction than are the lot of most men. uninterrupted health, a competence for every reasonable want, usefulness to my fellow citizens a good portion of their esteem  no complaint against the world which has sufficiently honored me, and above all a family which has blessed me by their affection and never by their conduct given me a moment’s pain; and should this my last request be granted I may yet close with a cloudless sun a long and serene day of life. be assured my dear Jefferson that I have a just sense of the part you have contributed to this, and that I bear to you unmeasured affection.Th: J.